Exhibit 10.12

 

One Citizens Plaza

GUARANTY

Providence, Rhode Island 02903

(FOR EXECUTION BY CORPORATIONS)

 

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and in consideration of any and all loans, advances,
extensions of credit, equipment financing and equipment leases now or hereafter
made or extended by CITIZENS LEASING CORPORATION, a Rhode Island corporation
with its offices at One Citizens Plaza, Providence, Rhode Island 02903 to, for
the account of or on behalf of J. Jill, LLC (hereinafter called the “Obligor”),
and as an inducement for Citizens Leasing Corporation to make future loans,
advances and extensions of credit to, and to enter into future equipment
financing and equipment leases with Obligor, the undersigned (hereinafter called
the “Guarantors”), hereby jointly and severally, unconditionally and absolutely,
guarantee to Citizens Leasing Corporation, Citizens Bank of Massachusetts, and
any of their affiliates (collectively “CLC”) the full and prompt payment and
performance by Obligor of all obligations which Obligor now or hereafter may
have to CLC under the Master Security Agreement dated as of December 23, 1998
and the promissory notes now or hereafter issued pursuant to such agreement (the
“Agreements”) and the full and prompt payment when due of all rentals,
principal, interest, charges and all other sums which Obligor may now or
hereafter owe to CLC, arising under the Agreements, howsoever evidenced, whether
secured or unsecured, and hereby jointly and severally agree to indemnify CLC
against any losses CLC may sustain and any expenses it may incur as a result of
any default by Obligor under the Agreements, or as a result of the occurrence of
any default under or as defined in the Agreements and/or as the result of the
enforcement or attempted enforcement by CLC of any of its rights against the
Guarantors hereunder.

 

This Guaranty is a continuing, unconditional and absolute guaranty of payment
and performance.  If for any reason any rental payment installment, principal or
interest payment or any other sum or indebtedness now or hereafter owing by
Obligor to CLC under the Agreements shall not be paid promptly when due,
Guarantors will forthwith pay such sum to CLC, without regard to any
counterclaim, set-off, deduction or defense of any kind which Obligor or
Guarantors may have or assert, and without abatement, suspension, deferment or
reduction on account of any occurrence whatsoever.  The Guarantors hereby waive
notice of and consent to the leasing and subleasing or financing, as applicable,
of all equipment and other property now or hereafter leased or financed under or
described in the Agreements, and any schedule(s), rider(s), individual leasing
record(s) or acceptance form(s) executed pursuant thereto, to any subleasing or
other use or disposition of any equipment or collateral (regardless of whom any
such sublessee or user may be), to all of the provisions of the Agreements, to
any amendments thereof, to any actions taken thereunder, and to the execution by
Obligor of the above-referenced Agreements and of any other agreements,
documents and instruments now or hereafter executed by Obligor in connection
therewith.  The Guarantors further waive the following:  notice of incurring of
indebtedness and obligations by Obligor; acceptance of this Guaranty by CLC;
presentment and demand for payment, protest, notice of protest and notice of
dishonor or non-payment of any instrument evidencing the indebtedness or
obligations of Obligor; any right to require suit against Obligor or any other
party before enforcing this Guaranty; any right to have security applied before
enforcing this Guaranty; any and all rights Guarantors may have against the
Obligor by way of subrogation, reimbursement, set-off, claim or otherwise
arising out of the payment or performance by Guarantors of any of Obligor’s
obligations to CLC; all defenses which might constitute a legal or equitable
discharge of a surety or guarantor; and all other notices and demands otherwise
required by law which the Guarantors may lawfully waive.  In the event this
Guaranty is enforced by suit or otherwise, the Guarantors will reimburse CLC
upon demand for all expenses incurred in connection therewith, including,
without limitation, reasonable attorneys’ fees.

 

The Guarantors represent and warrant that they are familiar with, and will
continue at all times to be familiar with, the business and condition of the
Obligor, and the Guarantors hereby waive notice of any change in the financial
condition of Obligor which is known to CLC.

 

Guarantors’ obligations hereunder shall not be released, discharged, terminated
or impaired in any manner whatsoever, irrespective of the lack of any notice or
consent of the Guarantors, by any of the following:  (a)  new agreements or
obligations of Obligor with or to CLC; (b) amendments, indulgences, extensions,
modifications, renewals or waivers of default as to any existing or future
agreements or obligations of Obligor or third parties with or to CLC, or
extensions of credit by CLC to Obligor; (c)  adjustments, compromises or
releases of any obligations of Obligor, any Guarantor or other parties, or
exchanges, releases, dispositions or sales of any security of Obligor, any
Guarantor or other parties; (d) invalidity, irregularity, defect, or
unenforceability, for any reason, of any provision of any of the Agreements, or
of any instrument or writing, or acts or omissions by CLC or Obligor; (e)
interruptions in the business relations between CLC and Obligor; (f) voluntary
or involuntary bankruptcy (including a reorganization in bankruptcy) of Obligor
or entry of an order for relief against or with respect to the Obligor under
Title 11 of the United States Code; (g) composition, extension, moratoria or
other forms of debtor relief granted to Obligor pursuant to law presently in
force or hereafter enacted; (h) payment of any or all obligations and
indebtedness by Obligor in the event such payment is invalidated or avoided by a
trustee, custodian or receiver of Obligor; (i) the death or dissolution of
Obligor; and (j) the reorganization, merger or consolidation of Obligor into or
with another entity, corporate or otherwise, or the sale or disposition of all
or substantially all of the capital stock, business or assets of Obligor to any
other person or party.

 

Without limiting the generality of the foregoing, Guarantors hereby expressly
agree that this Guaranty shall apply to all indebtedness and obligations owed by
the Obligor to CLC under the Agreements, whether or not such indebtedness and
obligations are currently outstanding or advanced to the Obligor after the date
hereof.  Guarantors hereby waive any right to receive notice of, or consent to,
the incurring of any additional indebtedness and obligations by Obligor; and CLC
may advance additional funds to the Obligor pursuant to the Agreements (as the
same may be amended or modified from time to time) in reliance upon the fact
that this Guaranty will apply to such additional indebtedness and obligations,
and without the necessity of CLC obtaining any reaffirmation of this Guaranty.

 

1

--------------------------------------------------------------------------------


 

For the purposes of this Guaranty and indemnity, all sums owing to CLC by
Obligor under the Agreements shall be deemed at CLC’s election, and without
notice, to have become immediately due and payable if (a) Obligor defaults in
any of its obligations or indebtedness to CLC or if there shall occur default
under any of the Agreements; (b)  a petition under any Chapter of the Bankruptcy
Code, as amended, or for the appointment of a receiver, trustee or custodian of
any part of the property or business of Obligor be filed by or against the
Obligor or there shall enter an order for relief against or with respect to the
Obligor under Title 11 of the United States Code; (c) Obligor makes a general
assignment for the benefit of creditors, suspends business or commits any act
amounting to a business failure; or (d) a default shall occur by any of the
Guarantors hereunder.

 

Each Guarantor further covenants and agrees that during such time as this
Guaranty is in effect, other than as part of the merger of the Guarantor with or
into any parent (including the Obligor), subsidiary or company under common
control with the Guarantor (each a “Corporate Reorganization”), it will make no
substantial change in its financial status, nor cause or suffer any substantial
diminution of its net worth as the same exists on the date hereof, nor enter
into any transaction which might materially and adversely affect its ability to
perform under this Guaranty.  In the event of any breach of said covenants and
agreements, or in the event of any Guarantor’s insolvency or bankruptcy, all
indebtedness and obligations of Obligor, regardless of their terms, shall at
CLC’s election, and without notice, be deemed for the purposes of this Guaranty
to have become immediately due and payable, and at CLC’s election, the
Guarantors shall promptly pay CLC the entire amount of said indebtedness and
obligations of Obligor, and CLC shall be entitled, to take any action deemed
necessary or advisable to enforce this Guaranty, including, without limitation,
the enjoining of any breach or threatened breach of this paragraph.

 

This Guaranty is assignable to CLC without notice to the Guarantors, but may not
be assigned by the Guarantors other than as part of a Corporate Reorganization
in which case the surviving entity of such Corporate Reorganization shall be
bound by the terms of this Guaranty as if originally a signatory hereto.  The
term “Guarantors” as used herein shall, if this Guaranty is signed by more than
one party, mean the “Guarantors and each of them” and each undertaking herein
contained shall be their joint and several undertaking.  Each reference to the
“Guarantors” shall be deemed to include the successors and assigns of the
Guarantors, all of whom shall be bound by the provisions of this Guaranty.  This
Guaranty shall be construed liberally in favor of CLC and shall inure to the
benefit of its successors and assigns.  Legal rights and obligations hereunder
shall be governed by and construed in accordance with the laws of the State of
Rhode Island.  Wherever the context so requires herein, the singular number
includes the plural, and the plural number includes the singular.

 

EACH GUARANTOR, TO THE EXTENT IT MAY LAWFULLY DO SO, HEREBY CONSENTS AND SUBMITS
TO THE JURISDICTION OF THE COURTS OF THE STATE OF RHODE ISLAND AND UNITED STATES
DISTRICT COURT FOR THE DISTRICT OF RHODE ISLAND, AS WELL AS TO THE JURISDICTION
OF ALL COURTS FROM WHICH AN APPEAL MAY BE TAKEN THEREFROM, FOR THE PURPOSE OF
ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF ANY OF ITS OBLIGATIONS UNDER
OR WITH RESPECT TO THIS GUARANTY, AND EXPRESSLY WAIVES ANY AND ALL OBJECTIONS IT
MAY HAVE TO VENUE IN ANY OF SUCH COURTS.  EACH GUARANTOR HEREBY EXPRESSLY WAIVES
ANY RIGHT GUARANTOR MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY MATTER
ARISING OUT OF THIS GUARANTY.  EACH GUARANTOR HEREBY ACKNOWLEDGES AND AGREES
THAT PERSONAL SERVICE OF PROCESS IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT
OF ANY OF ITS OBLIGATIONS UNDER OR WITH RESPECT TO THIS GUARANTY MAY BE MADE BY
MAILING A COPY OF THE SUMMONS AND COMPLAINT TO SUCH GUARANTOR AT ITS BUSINESS
ADDRESS DESIGNATED IN ITS STATE OF INCORPORATION BY REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED.

 

Each undersigned corporation warrants for itself that it is authorized by law
and by its articles of incorporation and by-laws to execute this Guaranty, and
the officers signing the same warrant that they are specifically authorized
thereunto by a duly adopted resolution of the board of directors or shareholders
of the corporation.

 

IN WITNESS WHEREOF, the Guarantors have caused this instrument to be executed
this 26th day of December, 2004.

 

 

WITNESS:

The J. Jill Group, Inc.

 

4 Batterymarch Park

 

Quincy, MA 02169

 

 

/s/ Mara D. Calame

 

By:

/s/ Olga L. Conley

 

 

 

 

Title

EVP/Chief Financial Officer

 

 

 

 

Guarantor’s Employer I.D. No.

04-2973769

 

 

2

--------------------------------------------------------------------------------